Concurring and Dissenting Opinion by
Judge Crumlish, Jr. :
With the exception of the majority’s resolution of the “nontraditional banking activities” issue, I concur.
That a bank engages in an activity does not, ipso facto, render that activity a “banking function” protecting it from local taxation. Tax exemption in this instance is premised on the principle that a banking activity is either directly or incidentally related to the conduct of the banking business. See Section 315 of the Banking Code of 1965, 7 P.S. §315. I fail to find even an incidental relationship between the activities enumerated by the majority and the conduct of “banking business.”
The majority rationalizes its decision by allowing that “ [i]t is the province of the Department ... to determine what is, and what is not, permissible banking business. Activity so permitted is, by definition, *514‘banking business’ within the meaning of the Banking Code.” There are, however, parameters to the exercise of the Department’s discretion. Section 103 of the Banking Code, 7 P.S. §103, provides in relevant part :
(a) Purposes of .the act—The General Assembly declares as its purposes in adopting this act to provide for:
(vi) The opportunity for institutions subject to this act to . . . promote the economic progress of Pennsylvania and the United States and to improve and expand their services and facilities for those purposes.
(viii) A delegation to the department of adequate rule-making power and administrative discretion, subject to the provisions of this act and to the purposes stated in this subsection (a) ____(Emphasis added.)
To permit banking institutions to enter into business ventures outside the traditional functions of the banking industry under the pretext that such ventures are incidental to the conduct of banking business will be destructive to the economic progress of this Commonwealth. Tax-paying competitors in the private sector with meager assets will not be able to compete against tax-exempt banking institutions with virtually boundless assets and, eventually must be eliminated.
The Department violated the standards mandated by the Legislature governing the limits of its- discretion by declaring the enumerated non-banking functions to be incidental to the conduct of banking business. We should not compound the error by granting carte blanche to the Department in deciding what is and what is not a banking function. In my judgment, *515the Banking Department has overstepped its authority and committed a glaring abuse of discretion.1

 A decision of the Department of Banking or of the Banking Board will be sustained unless it is based upon facts or conclusions which are not adequately supported by the evidence, or it committed a clear abuse of discretion, or exceeded its power, or based its decision, conclusion or Order on an erroneous interpretation of the law. Dauphin Deposit Trust Co. v. Myers, 401 Pa. 230, 236, 164 A.2d 86, 90 (1960).